NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                           IN THE DISTRICT COURT OF APPEAL

                                           OF FLORIDA

                                           SECOND DISTRICT

In the Interest of N.G., N.G., and R.G., )
children.                                )
                                         )
                                         )
R.G.,                                    )
                                         )
               Appellant,                )
                                         )
v.                                       )      Case No. 2D18-3605
                                         )
DEPARTMENT OF CHILDREN AND               )
FAMILIES and GUARDIAN AD LITEM )
PROGRAM,                                 )
                                         )
               Appellee.                 )
                                         )


Opinion filed July 17, 2019.

Appeal from the Circuit Court for Hendry
County; James D. Sloan, Judge.

Karen H. Brouse of Brouse Law Office,
Blue Ridge, Georgia, for Appellant.

Meredith K. Hall of Children's Legal
Services, Bradenton, for Appellee
Department of Children and Families.

Thomasina Moore and Joanna Summers
Brunell of Florida Statewide Guardian
ad Litem Office, Tallahassee, for
Appellee Guardian ad Litem Program.
PER CURIAM.


           Affirmed.


SLEET, LUCAS, and SALARIO, JJ., Concur.




                                    -2-